Title: To Benjamin Franklin from Peter Collinson, 11 July 1750
From: Collinson, Peter
To: Franklin, Benjamin


My Dear friend
Lond. July 11 1750
If I catch the Bagg before its taken away its more than I expect. Can only Acknowledge the favour of thine June 1st with Bartram and Hopkinsons. As to thine the Letter I left in the Country, I sent per Next Ship and return’d thy Sons Journal. I shall be Concern’d it Miscarried. I am in hopes it may yett Come to hand but I have so many Affairs, I can’t Keep Coppys of my Letters so cannot saye Exactly by what Ship it Went.
Your proprietor in General approves your Academy Butt thinks it a Little too premature. Shall be glad if the Colony is come to such a Maturity as to support so Beneficial a Work.
He Designs to Encourage It. I regret my not Showing Him your List of Instruments, for He Intended if I had not first bespoke them to have Sent them himself. Perhaps when I Show Him the Cost He may Yett Do It.
I must not forget to tell thee all thy Electrical papers and on Thunder gust are come to hand and printing under the Correction of Docr. Fothergill. Tell J. Bartram, the proprietor tells Mee nothing of the Expedition to Erie. I think He ought to Consider His own Welfare which is that of his familys before anybody and I am fully perswaded the proprietor desires nothing to their prejudice nor his own. I think it is a Dangerous Expedition so he is Wise to defer it.
It seems Incredible in Latt 52 there should be no Cold to fix a freezing point which is the Reason Bird could make no Thermometers. So tell our Friend Hopkinson.
The Trunk with the books &c. I hope will Come safe. I Refer to my other Letters. I am my Dear friend yours
P Collinson
 Addressed: To  Benn Franklin Esqr  Philadelphia  per Cap Budden
